DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 

Response to Arguments
Applicant’s remarks dated 25 April 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment as the claim now sets forth “at least one of”.
The rejection of claim 13 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment as it now recites “and optionally further comprises at least one metal chosen from . . .”.
The rejection of claim 20 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment as the claim now recites “optionally”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, on line 8 “the metal hydroxide” lacks antecedent basis and it is unclear if the claim is referring to a metal hydroxide obtained from the reaction (so “said metal hydroxide” would read --said metal oxide--). or to the “base chosen from . . .” in the reaction. For purposes of compact prosecution “with a base” is being construed as “with a base consisting of metal hydroxides selected from the group consisting of . . . “.
In claim 18, the usage of terms in parenthesis is unclear if they are limiting the claim to just those or not. For the purposes of compact prosecution “persulfates” is being construed as “ammonium persulfate”, and “ammonium oxalate ((NH4)2C2O4. Chlorine, chlorine compounds (HCl, ClO2, HClO3))” is being construed as “(NH4)2C2O4, chlorine, HCl, ClO2, HClO3 . . . “.
In claim 19, “the leaching” lacks antecedent basis in claim 1. It is being construed as “wherein said metal sulfate and/or metal nitrate is subjected to a leaching step which is carried out with . . .”. 
In claim 20, “the hydroxide” lacks antecedent basis as it is indefinite as to what hydroxide in claim 1 it is referring to. For the purposes of compact prosecution it is being construed as “said metal hydroxide”.
All claims dependent upon a rejected base claim are rejected for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759